Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites “wherein the extension of the sonication feature outwardly from the main housing”. The scope and bound of the limitation “extension of the sonication feature outwardly” is unclear. In claim 1, the limitation appears to be that the sonication feature extends from the main housing. In claim 6, it seems to be claiming that the sonication future has an extension. The limitation will be interpreted as “the sonication feature extending outwardly” for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 9, 11-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly et al (US20140024822A1 published 01/23/2014; hereinafter Connolly).
Regarding claim 1, Connolly teach an integrated cartridge (a rotating reservoir insert having a plurality of reservoirs is situated within a cartridge body – paragraph 28 and Fig. 5A-B) for sample homogenization, nucleic acid fragmentation, and nucleic acid detection (instant invention can prepare fragments of DNA and RNA – paragraph 26), the integrated cartridge comprising: 
a main housing (reservoir insert 101– Figs. 5A-B) comprising a sample well (the reservoirs 103 – Figs. 5A-B and paragraph 164) and a detection chamber (the reaction chamber 142 and contacts the reactive surface of the chip in electrical communication with a detection device to provide readings and results of the testing – paragraph 163); 
a sonication feature (a disrupting chamber 113 for mixing fluids – paragraph 81 and Fig. 3B) coupled to and extending outwardly from the main housing (disrupting chamber 113 extends down from the reservoir insert 101 towards a disrupter 112 that applies an ultrasonic force  – paragraph 81 and Fig. 3B), the sonication feature comprising a sonication chamber (disrupting chamber 113 of the reservoir insert 101 – paragraph 79 and Fig. 2) configured to receive a sample fluid (reservoirs 103 are capable of being sonicated – paragraphs 81-82 and Fig. 3B); and 
a fluidic path for directing a sample fluid from a sample well, to the sonication chamber, and to the detection chamber (a plurality of fluid paths for connecting the reservoirs and chambers to external ports; and pass-through channels for transmitting fluids – paragraph 28).
Regarding claim 2, Connolly teaches the integrated cartridge of claim 1, wherein the integrated cartridge is configured to be inserted into a nucleic acid detection reader (“configured to be inserted into a nucleic acid detection reader” does not positively recite “a nucleic acid detection reader” so the limitation interpreted as unclaimed per MPEP 2115) (the rotating reservoir is inserted into a sampling device – Fig. 22).
Regarding claim 5, Connolly teaches the integrated cartridge of claim 1, wherein the sonication feature is configured to be coupled to a sonotrode (a disrupting chamber 113 is coupled to a disrupter 112 for applying an ultrasonic force – paragraph 81 and Fig. 3B).
 Regarding claim 6, Connolly teaches the integrated cartridge of claim 5, wherein the extension of the sonication feature outwardly from the main housing spaces the sonotrode from the main housingto limit coupling ultrasonic energy to the main housing. (the base of the disrupting chamber 113 extends away from the reservoir insert 101 and contacts the disrupter 112 away from the reservoir insert 101 – Fig. 3B).
Regarding claim 7, Connolly teaches the integrated cartridge of claim 1. wherein the sonication feature comprises a sonication conduit (disrupting chamber 113 is a conduit – Fig. 3B), and the sonication chamber is a channel of the sonication conduit (disrupting chamber 113 is for mixing fluids in a chamber distinct from the reservoirs via sonication – Fig. 3B and paragraph 81).
Regarding claim 9, Connolly teaches the integrated cartridge of claim 1, wherein the sonication feature comprises at least one sonication container (reservoir insert 101 – Fig. 3A-B), and the sonication chamber is the inside of the sonication container (the disrupting chamber 113 is in the reservoir insert 101 – Fig. 3A-B).
Regarding claim 11, Connolly teaches the integrated cartridge of claim 9, further comprising inert beads housed within the sonication container (small beads are located in the disrupting chamber or reservoir to assist in mixing fluids or breaking down samples – paragraph 81).
Regarding claim 12, Connolly teaches the integrated cartridge of claim 1, wherein the sonication feature is configured to receive (disruptor is capable of mixing or breaking down the fluids contained in the reservoirs 103 by applying an ultrasonic force – paragraph 81) an ultrasound coupling fluid (“the sonication feature is configured to receive an ultrasound coupling fluid” does not positively recite “an ultrasound coupling fluid” so the limitation interpreted as unclaimed per MPEP 2115).
Regarding claim 16, Connolly teach the integrated cartridge of claim 1, wherein the sonication feature comprises a coupling (the reservoirs 103 or disrupting chamber 113 is coupled to the reservoir insert 101 – paragraph 81 and Figs. 3A-B and 5A-B) for connection to the main housing.
Regarding claim 17, Connolly teach the integrated cartridge of claim 16, wherein the coupling comprises a chamber entrance that receives an unhomogenized sample fluid from the main housing (plunger 150 then pushes the fluid through the fluid path 151 into the reaction chamber 142, a different reservoir, or a pre-treatment chamber – paragraph 164) and a chamber exit that delivers sonicated sample fluid back to the main housing (plunger 150 is capable of drawing fluid from the reservoirs 103 – paragraph 164), the chamber entrance and chamber exit being located within the fluidic path (the entrance and exit of reservoirs 103 are connected to the plunger 150 – paragraph 164).
Regarding claim 18, Connolly teach the integrated cartridge of claim 16, wherein the sonication feature further comprises a vent tube (plunger 150 is capable of drawing fluid from the reservoirs 103 – paragraph 164) for equalizing pressure within the sonication feature (plunger 150 is capable venting pressure from reservoirs 103).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly.
Regarding claim 3, Connolly teaches the integrated cartridge of claim 1.
Although Connolly does not teach wherein the integrated cartridge is configured to contain from 1 mL to 200 mL of fluid, Connolly (paragraphs 194-195) teaches methods for nucleic acid separation wherein the method is conducted in volumes of 110 microliters, 0.5mL, 1.5mL, 3.1mL, and 20mL. It would be advantageous to modify the size of the rotating reservoir to accommodate 20ml to gain the additional function of performing the methods above.
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple change in size (see MPEP 2144.04 IV).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Ninomiya et al (US20110177603A1 published 17/21/2011; hereinafter Ninomiya).
Regarding claim 13, Connolly teaches the integrated cartridge of claim 12, wherein the sonication feature further comprises a sonication conduit or a sonication container (reservoir insert 101 – Fig. 3A-B).
However, Connolly does not teach wherein the coupling fluid at least partially surrounds the sonication conduit or the sonication container.
Ninomiya teaches an ultrasonic testing device wherein the coupling fluid (water in a water tank – Fig. 1) (an ultrasonic medium 50 provided in a water tank – Fig. 1) at least partially surrounds the sonication conduit (test object 60 is surrounded by the ultrasonic medium 50 – Fig. 1) or the sonication container. Ninomiya teaches that it would be advantageous to surround the ultrasonic medium 50 with water to control the temperature of a test object (paragraph 37) or fragments of nucleic acids (Connolly paragraph 36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reservoir insert 101, as taught by Connolly, by at least partially surrounding the base of the reservoir insert 101 with an ultrasonic medium and temperature controller, taught by Ninomiya, to gain the above advantage. 
Regarding claim 14, Connolly, modified by Ninomiya, teaches the integrated cartridge of claim 13, wherein the sonication feature further comprises a coupling fluid well (water in a water tank – Ninomiya Fig. 1), and the sonication conduit or sonication container is at least partially surrounded by the coupling fluid well (Connolly, modified by Ninomiya, teaches a disrupting chamber 113 or reservoir 103 at least partially surrounded by the ultrasonic medium 50 – Ninomiya Fig. 1).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Ninomiya and Tanaka (US20040112973A1 published 06/17/2004).
Regarding claim 21, Connolly teaches a system for sample homogenization, nucleic acid fragmentation, and nucleic acid detection (a rotating reservoir insert having a plurality of reservoirs is situated within a cartridge body – paragraph 28 and Fig. 5A-B), the system comprising: 
an integrated cartridge comprising: 
a main housing (reservoir insert 101– Figs. 5A-B) comprising a sample well (the reservoirs 103 – Figs. 5A-B and paragraph 164) and a detection chamber (the reaction chamber 142 and contacts the reactive surface of the chip in electrical communication with a detection device to provide readings and results of the testing – paragraph 163); 
a sonication feature (a disrupting chamber 113 for mixing fluids – paragraph 81 and Fig. 3B) coupled to and extending outwardly from the main housing (disrupting chamber 113 extends down from the reservoir insert 101 towards a disrupter 112 that applies an ultrasonic force – paragraph 81 and Fig. 3B), the sonication feature comprising a sonication chamber (disrupting chamber 113 of the reservoir insert 101 – paragraph 79 and Fig. 2) configured to receive a sample fluid (reservoirs 103 are capable of being sonicated – paragraphs 81-82 and Fig. 3B); and 
a fluidic path for directing a sample fluid from a sample well, to the sonication chamber, and to the detection chamber (a plurality of fluid paths for connecting the reservoirs and chambers to external ports; and pass-through channels for transmitting fluids – paragraph 28), 
However, Connolly does not teach the system further comprising; a temperature sensor configured to monitor the temperature of the sonication feature; and a processor in communication with the temperature sensor, a cooling mechanism, and a heating mechanism; wherein the processor is configured to monitor readings from the temperature sensor and execute computer readable instructions to cool the sonication feature via the cooling mechanism if a reading from the temperature sensor falls above a predetermined value, and to heat the sonication feature via the heating mechanism if a reading from the temperature sensor falls below a predetermined value.
Ninomiya teaches an ultrasonic testing system wherein the system further comprising; 
a temperature sensor (test object temperature sensor 5 – Fig. 3) configured to monitor the temperature of the sonication feature (test object temperature sensor 5 measures a surface temperature of the test object 60 – paragraph 35); and 
a processor in communication with the temperature sensor, a cooling mechanism, and a heating mechanism (temperature control device 4 includes a temperature comparing device 7, a heating device 8, control device 9 and a cooling device 20 – paragraph 48); 
wherein the processor is configured to monitor readings from the temperature sensor (temperature control device 4 includes a temperature comparing device 7 – paragraph 48) (heating device or the cooling device is controlled such that a water temperature in the water storage tank becomes equal to the surface temperature of the measurement target member – paragraph 4) to cool the sonication feature via the cooling mechanism (refrigerator 22A cools air in the pre-room 32 based on the control by the control device 9 such that the medium temperature becomes equal to or higher than the test object temperature – paragraph 51) if a reading from the temperature sensor falls above a predetermined value (“if a reading from the temperature sensor falls above a predetermined value” is interpreted as a contingent limitation) (per MPEP 2114.04 II “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”), and to heat the sonication feature via the heating mechanism (the heating device 8 heats the ultrasonic medium 50 based on the control by the control device 9 such that the medium temperature becomes equal to or higher than the test object temperature – paragraph 51) if a reading from the temperature sensor falls below a predetermined value (“if a reading from the temperature sensor falls below a predetermined value” is interpreted as a contingent limitation) (per MPEP 2114.04 II “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”). Ninomiya teaches that it would be advantageous to use the temperature control device to prevent formation of gas bubbles on the test object using ultrasonic testing (paragraph 40); furthermore, it would be advantageous to regulated the temperature of stored DNA and RNA samples (Connolly paragraph 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultrasonic disruptor and reservoir insert 101, as taught by Connolly, by at least partially surrounding the base of the reservoir insert 101 with an ultrasonic medium and temperature controller, taught by Ninomiya, to gain the above advantages. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Connolly and Ninomiya both teach sonicators for sample analysis.
However, Connolly, modified by Ninomiya, does not teach that the temperature control device 4 execute computer readable instructions. 
Tanaka teaches a temperature controller for circulating air to cool and heat a bath, wherein a processor (a temperature control device comprises a heating temperature controller (PID_H) and a cooling temperature controller (PID_C) – paragraph 11) executes computer readable instructions (the heating temperature controller (PID_H) and cooling temperature controller (PID_C) are programmed to execute temperature control functions – paragraphs 70-80 and Figs. 7-8). It would be advantageous to use a processor to execute computer readable instructions to automate the control device (Ninomiya paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the manual control device 9, as taught by Connolly as modified by Ninomiya, with the temperature control device programed to control temperature, taught by Tanaka, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simply automating a manual activity (see MPEP 2144.04 III).
Regarding claim 22, Connolly, modified by Ninomiya as modified by Tanaka, teaches the system of claim 21, wherein the cooling mechanism cools a coupling fluid (ultrasonic medium 50 is, for example, water – Ninomiya Fig. 3 and paragraph 35) and the heating mechanism heats a coupling fluid (heating device or the cooling device is controlled such that a water temperature in the water storage tank becomes equal to the surface temperature of the measurement target member – Ninomiya paragraph 4).
Regarding claim 23, Connolly, modified by Ninomiya as modified by Tanaka, teaches the system of claim 21, wherein the cooling mechanism moves cooled air over the sonication feature (a cooling temperature controller (PID_C) capable of cooling air passing over the reservoir insert – Tanaka paragraph 11 and Fig. 8) and the heating mechanism moves heated air over the sonication feature (a temperature control device comprises a heating temperature controller (PID_H) capable of heating air passing over the reservoir insert – Tanaka paragraph 11 and Fig. 8).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Felden et al (US20160023174A1 published 01/28/2016; hereinafter Felden).
Regarding claim 24, Connolly teaches a system for sample homogenization, nucleic acid fragmentation, and nucleic acid detection (instant invention can prepare fragments of DNA and RNA – paragraph 26), the system comprising: 
an integrated cartridge (a rotating reservoir insert having a plurality of reservoirs is situated within a cartridge body – paragraph 28 and Fig. 5A-B) comprising: 
a main housing (reservoir insert 101– Figs. 5A-B) comprising a sample well (the reservoirs 103 – Figs. 5A-B and paragraph 164) and a detection chamber (the reaction chamber 142 and contacts the reactive surface of the chip in electrical communication with a detection device to provide readings and results of the testing – paragraph 163); 
a sonication feature (a disrupting chamber 113 for mixing fluids – paragraph 81 and Fig. 3B) coupled to and extending outwardly from the main housing (disrupting chamber 113 extends down from the reservoir insert 101 towards a disrupter 112 that applies an ultrasonic force – paragraph 81 and Fig. 3B), the sonication feature comprising a sonication chamber (disrupting chamber 113 of the reservoir insert 101 – paragraph 79 and Fig. 2) configured to receive a sample fluid (reservoirs 103 are capable of being sonicated – paragraphs 81-82 and Fig. 3B); and 
a fluidic path for directing a sample fluid from a sample well, to the sonication chamber, and to the detection chamber (a plurality of fluid paths for connecting the reservoirs and chambers to external ports; and pass-through channels for transmitting fluids – paragraph 28); 
the system further comprising a sonotrode (the disrupter 112 applies an ultrasonic force – paragraph 81 and Fig. 3B).
However, Connolly does not teach that a sonotrode defining an opening configured to at least partially surround a sonication conduit or sonication container.
Felden teaches a sonotrode (an ultrasonic probe with an arrangement of recesses – paragraph 12) defining an opening configured to at least partially surround a sonication conduit or sonication container (each vial into tight contact with the associated recess 4 of the probe 3 – Fig. 3 and paragraph 29). Felden teaches that it would be advantageous to use recesses around a vial to a maximum of ultrasonic energy is transferred to the sample in the vial and not to the vial itself in order to avoid the melting of the vial material at the interface (paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reservoir insert 101 fitting around a disrupter 112 applying an ultrasonic force, as taught by Connolly, with the ultrasonic probe with recesses fitting over the vials, taught by Felden, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple arrangement of parts.
Regarding claim 25, Connolly, modified by Felden, teaches the system of claim 24, wherein the opening is a well configured to contain (the associated recess 4 of the probe 3 are capable of holding coupling fluid – Felden Fig. 3) a coupling fluid (“configured to contain a coupling fluid” does not positively recite “a coupling fluid” so the limitation interpreted as unclaimed per MPEP 2115).
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly, modified by Felden, in view of Tagishi et al (US Pat No. 6,090,054 A published 07/18/2000; hereinafter Tagishi).
Regarding claim 27, Connolly, modified by Felden, teaches the system of claim 24.
However, Connolly, modified by Felden, does not teach wherein the sonotrode is coupled to a reader that monitors and controls the temperature of the sonotrode in response to readings from a temperature sensor located within the reader.
Tagishi teaches wherein the sonotrode (probe head 2 with ultrasonic wave vibration element 5 – Fig. 6) is coupled to a reader that monitors and controls the temperature of the sonotrode (the temperature sensor 6 contacts both the side surface of the ultrasonic wave vibration element 5 and the skin contact surface 3 of the probe head 2 – column 3 lines 44-46) in response to readings from a temperature sensor located within the reader (temperature sensor 6 sends the detection signal when the temperature of the ultrasonic wave vibration element 5 or the skin contact metal surface 3 reaches a predetermined higher limit, such as 45 ◦C – column 5 lines 13-25). Tagishi teaches that it would be advantageous to use a temperature sensor to regulate the temperature of the probe head 2; furthermore, it would be advantageous to regulated the temperature of stored DNA and RNA samples (Connolly paragraph 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Connolly as modified by Felden, with the temperature sensor, taught by Tagishi, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification only requires a simple direct substitution of the temperature sensor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oldenburg US20030217840A1 – heating and cooling ultrasonic probes via air
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796            

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796